OFFICE   OF   THE    Al7ORNEY     GENERAL   OF   TEXAS
                                  AUSTIN




~lo:icrable T. X. Trimble
First keairrteat
state Superintendent of Public Xnatruotion
Au&in, Taxas




                             i&r&        oonteineaonsidereble oi;l
                             yin&d~gr~ or produoti0h         wi r08a
                              tour non-rerident  cmisbrm, woe 0r whom
                              royaltlea.    met ita the otatua 0r tan
                             ot regarding the taxln8 or there roydltir8
                             o ba ooceidsrable oonSliotlng deolaioaa
                             a law booke?
           uDoas real estate have to be assessed at the sanm
     peraentage 0r true market talue aa that~ 0r highlyapemle-
     tive oil propemtiea?
           -1s a well,  brought into produotlon shoe. January 1,
     1944, taxable Sor 1944 taxee? It 80, at what date during
     1944 f8 it advisable to Oease aiBse8siOg new WdJU? *
                                                                                   677


&morable T. M. Thimble, page 2


               Condensed, the qwstlon         presented isr
               Whet is the status or mineral Interest   lnsc&r     as
         sabjeotlvlty  tca ad +alomua taxes la oonctexrmdof property
         looatsd within Camon S&o01 Metriot Ho. 25, aaaexsd to
         the Urando City Independent School Dlstrlot?*
          That the arin4rrl   int8PeSta play be severed Ram the
surfaae oS land end siwwtltute taxable property in She hanar or
the owner thtweor has long beul ths settled law of this State.
Shettfold I* Hog&, 60 S. 19. (2d) 74X1 Tens Company~4 Deu&mrby,
;76 5. W. 717: Stevens Qwutty    0. Mld-Kenses 011 k &.a 00.. 254
  . %. SOt and State v. Quintaaa Petroleum Co., 133 S. M. (ad) 112.
               from the last     elted sass  S6ats v. QalMaaa Petroloam
                             d nsxel
co., supxe,werind three oonmon                      interests oonsldered
and the law ap llsd          as ts t&air taxabllitr   as sn interes$ in iand.
They are as fo e swa:
               (1) The asual one-e1 hth rsgnlty (say be more or less,
rsoordlngto       eontxciot) resexve % by ths 1ossor3
               (2~) The raea-efghth       work1 interest   (say bs lore       or
less,     aseordiq       to aontrast)   pass&g T 0 the lessm;
               (3) 011 payments, lr presided         for,   paid out of the
worklng lntwwt        passing to ths lsssoe.
               Under ths express holding in thti rase by Jlrdge Smedby
all     of these oonstlt+ta  M fnterelt  ia land, subje60 to ad
valorem taxes,
          I$elther ths OonsUtutlon, ths 8tatuta8,nor judlslal
determinatl~ has atte ted to lay dm any inllsdble       rules
6a to t& psrtinent tas9eors in the detemalnatlon of Vrue and
full wmw ror parposes of taxation.      Seatlon 1 or Artlole VIII
or the Constitution of Texss 1s 1.n pert as lollow8r
              *Taxa$Ion shall. be equal end Unifornh All prwertg in
         this State, whethsr owned by natural penons  or 6orpoxetlon8,
         other then mmi~lpal, shall be taxad in proportion to lta
         value whish shall be esoortelned as niay be Provided by law.
         . . .s
               Aftfcle    vm,    Ssotlon   20, mds      in mt    as r0110w88
Honorsble T. 'A.Trlslbla,peg* 3

                         .
              *No property or any kind In thls Stats shall ever be
        esseseed for ad valoram taxes at e greeter value than Its
        Sair cash market valua nor shall any Boar8 OS Xquallzetlon
        of any go~erment Or pa11tisal BUbddf’JiSiOil 05 taxing diS-
        trlot within tzilsState i'ixthe value of any propsrty Sor
        tax 4)~poses at mora Wea its iair ou& market value8
        . .
              Art1010 2792a reads as r0u0iwt
               qo property &all Im assssaed rer taxss et a valuation
        greater then its fair sswket value   and if there is no market
        value,   &hen ns gmaber thea lte &ins%0    ?alUs.W
              Artlols   717bt 8. C. a.,     provldos   la part as follsws:
              *SEaohseperek    mroel      of rsal pPoperfiy sball~~ 7aiusd
        at Its true and rull value        In ‘honey, exoluain(g the vslue of
        orop4 growl*  0s ungathered        lWrean.

             *In datsrniinin& the &us snd r\rll value 0r ma1 and
        personal property the assessor shnll sot adopt a lower or
        dlsrerent skmdard or value baNus* tks ease 1s to serve
        ha ~a~
             beds or taxation, nor ahsll k adspt as a arit8rlan
        or ralus ths prloe for whloh suab $Popertp would as11 at
        auatlw OP a f'aroed sale or in the seyyate    4th all tko
        property in th%s aounty~ buf hs shall odlr~ #oh tmmt OT
        lot bp Itself, acd et suoh stunaad prlse as he bsllsveathe
        s&e to be Fairly worth in maey at the f&as mush assssmsnt
        is made. . . .*
              Arthle    7l49, RI C. S.,     1s as folltvusr
              "The term, ‘true aa6 f%U. tsXus,* whemmer smU shall
        baghsld to axmn the ralr m&irk& value, in cash, at the pZeoe
        where tb property to whloh ths terra1s appyllsd &all be at
        the tiae of’ asse8ament,being the prloe whioh could bo
        obtained therefor at private 8ale, and net at loTOed or
        auction  sels.w
             It 16 obe0m4d rmi en exenbetion    0r these oon*tiSu-
tloml     snd statutory provl~lon~~that the term %mrket vRlu@",
*ON& market value", and *true and SrrLlvalue in aonef', 61'8used,
and the rule is laid dowa in 40 T~I:~@~z. 150, that them tsZ'ms
are held to be synonpm~us~
 Lionarable   4. U. Triable, page 4


              You are tharefore advised that all roal estate, or
 any intereat    therein, is to be assease6 against the Owner or
 onnex8 a-te valuation n6t greater than its rair Oath aarket
I>.
 vslue. It is imaterial whether tha fnterest la in the land,
 lnoluding both surfaae and mineral@, or in sithos the aurfaoe
 or ninerala.     What is the Vair oash mark& valueg” of’ a prtlau-
 lar treat OS land or any prtfaulax     latersat thsrsin at a &van
 time la always a QUs8tfon 6f taot to be diateralned from aL1 the
 faotr end airawtalloe8      pwbalalng thore$e.
             We trust that the tOregOlns la 8Uiifilent  to s&e it
 dlmr that    a mInera: lnt+rut   in land, whether it be in tha
 ~nature of a royalty, oil payment or the working intersat,   la
 rubjeot   to ad wlorem   tame by the owner. Taxer are an*eaaeU
 and paid upon the valw&tion aa Ot January 1 of ths year ror whlah
 the ea8eeeunent1s nmde if dozm br the Ooaata A8renser-Colleetor,
 0,): aa at the date firs4 b the Board ef Trusteea of an la4ependeat
 who01 dUtrlO6, 12 the iI    IStrict ameBae8 and eolleeta lte own
 &X08.